Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Status of Claims
Claims 1, 8, 19, and 20 have been amended. Claim 21 was cancelled. Claims 1-2 and 7-20 are pending.

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a follow up to the interview with Willa Wei (Attorney of Record) on March 4, 2021.


1.	(Currently Amended) A system, comprising:
a computer memory configured to store transaction entries; and
a processor in communication with the computer memory, the processor configured to: 
obtain a transaction entry from the transaction entries stored in the computer memory;
determine a cluster of at least a subset of the transaction entries including by:
applying a rule to the transaction entries to find correlated from at least the subset of the transaction entries that match each other based on a time period and at least one of a source [[or]] and an amount; and
grouping the correlated transaction entries to form the cluster of at  least the subset of the transaction entries based at least in part on at least the subset of the transaction entries being within (i) a first threshold time of each other, the first threshold time being determined based at least in part on geographical distance between the transaction entries and (ii) a threshold distance from each other, the threshold distance being determined based at least in part on an elapsed time between at least the subset of the transaction entries;
obtained transaction entry not meeting a similarity measure with the cluster of at least the subset of the transaction entries, wherein the fraud-trip attack includes the cluster of at least the subset of the transaction[[s]] entries with correlated geographical locations and times;
in response to determining that the obtained transaction entry is not potentially fraudulent, determine whether the obtained transaction entry is expired;
in response to determining that the obtained transaction entry is not expired based at least in part on a second threshold time having not elapsed, keep the obtained transaction entry in the computer memory;
in response to determining that the obtained transaction entry is expired based at least in part on [[a]] the second threshold time having elapsed, evict the obtained transaction entry from the computer memory and reduce memory usage associated with the obtained transaction entry; and
output at least one transaction entry in the cluster of at least the subset of the transaction entries while 

2.	(Currently Amended) The system of claim 1, wherein determining whether the obtained transaction entry is potentially fraudulent includes determining that the obtained transaction entry is potentially fraudulent based at least in part on the obtained transaction entry being correlated with at least the subset of the transaction entries; and
in response to the determination that the obtained transaction entry is potentially fraudulent, keep the obtained transaction entry in the computer memory.

3 – 6.	(Canceled)

7.	(Previously Presented) The system of claim 1, wherein the source includes at least one of an issuing bank, merchant, or location.

8.	(Currently Amended) The system of claim 1, wherein the processor is further configured to determine that the obtained transaction entry is potentially fraudulent based on the obtained transaction entry meeting the similarity measure with the at least the subset of the transaction entries.

9.	(Currently Amended) The system of claim 8, wherein determining that the obtained transaction entry is potentially fraudulent further includes:
filtering the cluster of at least the subset of the transaction entries to remove false positives; and
marking remaining transaction entries of the cluster of at least the subset of the transaction entries as potentially fraudulent.

10.	(Currently Amended) The system of claim 1, wherein determining the cluster of at least the subset of the transaction entries further includes applying successive rules to the transaction entries, each rule including at least one condition for a field in the transaction entries 

11.	(Currently Amended) The system of claim 1, wherein determining the cluster of at least the subset of the transaction entries further includes applying a second rule to the transaction entries including at least one of: number of payments types used, number of transactions, [[or]] and transaction amount.

12.	(Currently Amended) The system of claim 1, wherein the cluster of at least the subset of the transaction[[s]] entries identified to be fraudulent are related by dimension and time.

13.	(Currently Amended) The system of claim 1, wherein the cluster of at least the subset of the transaction[[s]] entries identified to be fraudulent are related by dimension, time, and geographical region.

14.	(Currently Amended) The system of claim 1, wherein determining that the obtained transaction entry is not potentially fraudulent is performed in real time.

15.	(Currently Amended) The system of claim [[2]] 1, wherein the at least the subset of the transaction entries is not determined based on profile-based metrics.

16.	(Currently Amended) The system of claim 1, wherein the processor is further configured to output a notification to evict the obtained transaction entry including blocking a payment type associated with the obtained transaction entry from being used.

17.	(Currently Amended) The system of claim 1, wherein the processor is further configured to: 
determine an anticipated transaction including at least one of a location [[or]] and a time[[,]] of the anticipated transaction; and
preempt the anticipated transaction including by preventing a payment type to be accepted.

18.	(Currently Amended) The system of claim 1, wherein [[a]] the obtained transaction entry determined to be potentially fraudulent is part of an online attack.

19.	(Currently Amended) A method, comprising: 
obtaining a transaction entry from transaction entries stored in a computer memory;
determining a cluster of at least a subset of the transaction entries including by:
applying a rule to the transaction entries to find correlated from at least the subset of the transaction entries that match each other based on a time period and at least one of a source [[or]] and an amount; and
grouping the correlated transaction entries to form the cluster of at least the subset of the transaction entries based at least in part on at least the subset of the transaction entries being within (i) a first threshold time of each other, the threshold time being determined based at least in part on geographical distance between the transaction entries and (ii) a first threshold distance from each other, the threshold distance being determined based at least in part on an elapsed time between at least the subset of the transaction entries;
determining whether the obtained transaction entry is part of a fraud-trip attack including by determining that the obtained transaction entry is not potentially fraudulent based on the obtained transaction entry not meeting a similarity measure with the cluster of at least the subset of the transaction entries, wherein the fraud-trip attack includes the cluster of at least the subset of the transaction[[s]] entries with correlated geographical locations and times;
in response to determining that the obtained transaction entry is not potentially fraudulent, determining whether the obtained transaction entry is expired;
in response to determining that the obtained transaction entry is not expired based at least in part on a second threshold time having not elapsed, keep the transaction entry in the computer memory;
in response to determining that the obtained transaction entry is expired based at least in part on [[a]] the second threshold time having elapsed, evict the obtained transaction entry from the computer memory and reduce memory usage associated with the obtained transaction entry; and
outputting at least one transaction entry in the cluster of at least the subset of the transaction entries while 

20.	(Currently Amended) A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
obtaining a transaction entry from transaction entries stored in a computer memory;
determining a cluster of at least a subset of the transaction entries including by:
applying a rule to the transaction entries to find correlated from the transaction entries that match each other based on a time period and at least one of a source [[or]] and an amount; and
grouping the correlated transaction entries to form the cluster of at least the subset of the transaction entries based at least in part on at least the subset of the transaction entries being within (i) a first threshold time of each other, the threshold time being determined based at least in part on geographical distance between the transaction entries and (ii) a first threshold distance from each other, the threshold distance being determined based at least in part on an elapsed time between at least the subset of the transaction entries;
determining whether the obtained transaction entry is part of a fraud-trip attack including by determining that the obtained transaction entry is not potentially fraudulent based on the obtained transaction entry not meeting a similarity measure with the at least a subset of the transaction entries, wherein the fraud-trip attack includes the cluster of at least the subset of the transaction[[s]] entries with correlated geographical locations and times;
in response to determining that the obtained transaction entry is not potentially fraudulent, determine whether the obtained transaction entry is expired;
in response to determining that the obtained transaction entry is not expired based at least in part on a second threshold time having not elapsed, keep the obtained transaction entry in the computer memory;
in response to determining that the obtained transaction entry is expired based at least in part on [[a]] the second threshold time having elapsed, evict the obtained transaction entry from the computer memory and reduce memory usage associated with the obtained transaction entry; and
outputting at least one transaction entry in the cluster of at least the subset of the transaction entries while 

21.	(Canceled)


Reasons for Allowance
Claims 1-2 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
103: The closest prior art of record are US 20180053188 A1 (Zoldi) directed to . customer transaction behavioral archetype analytics for CNP merchant transaction fraud detection, US 20130024375 A1 (Choudhuri) directed to multi-stage filtering for fraud detection, US 20060149580 A1 (Helsper) directed to fraud risk advisor, US 20160117670 A1 (Davis) directed to facilitating sending and receiving of payments using message-based contextual prompts, and US 20180144339 A1 (Beidas) directed to system, method, and computer program product for facilitating financial transactions. Zoldi teaches time and source based clustering analysis of the transaction dataset. Choudhuri teaches removing transactions from computing resources and consuming fewer resources teaches reducing resource usage. Helsper teaches location based fraud analysis. Davis teaches transaction expiration evaluation. Beidas teaches transaction expiration processing.
However, neither Zoldi, Choudhuri, Helsper, Davis, nor Beidas, in combination or individually, teach cluster determination from a subset of transaction entries (stored in a computer memory) based on rule application to find correlated transaction entries based on source and amount and grouping the correlated transaction entries to form a cluster based on the transaction entries being within threshold time of each other, the threshold time being based on geographical distance between the transaction entries and the transaction entries being within a threshold distance from each other, the threshold distance being based on an elapsed time between the transaction entries. Zoldi, Choudhuri, Helsper, Davis, or Beidas also do not teach determination of whether an obtained transaction entry (from the transaction entries stored in the computer memory) is part of a fraud-trip attack by determining that the obtained transaction entry is not potentially fraudulent based on the entry not meeting a similarity measure with the cluster of transaction entries in which the fraud-trip attack includes the cluster of transaction entries with correlated geographical locations and times. Zoldi, Choudhuri, Helsper, Davis, or Beidas also do not teach upon determining the obtained transaction entry is not potentially fraudulent, determining whether the obtained transaction entry is expired. Upon determining the obtained transaction entry is not expired, keeping the obtained transaction entry in the computer memory. Upon determining the obtained transaction entry is expired, evicting the obtained transaction entry from the computer memory and reducing memory usage associated with the obtained transaction entry. Furthermore, Zoldi, Choudhuri, Helsper, Davis, or Beidas do not teach outputting a transaction entry in the cluster while the transaction entry is occurring.
 The Non-Patent Literature of record is “Modern Payment Fraud Prevention at Big Data Scale, Feedzai (Year: 2013)” (Feedzai) which discloses data analytics associated with payment fraud. However, Feedzai does not disclose cluster determination from a subset of transaction entries (stored in a computer memory) based on rule application to find correlated transaction entries based on source and amount and grouping the correlated transaction entries to form a cluster based on the transaction entries being within threshold time of each other, the threshold time being based on geographical distance between the transaction entries and the transaction entries being within a threshold distance from each other, the threshold distance being based on an elapsed time between the transaction entries. Feedzai also does not disclose determination of whether an obtained transaction entry (from the transaction entries stored in the computer memory) is part of a fraud-trip attack by determining that the obtained transaction entry is not potentially fraudulent based on the entry not meeting a similarity measure with the cluster of transaction entries in which the fraud-trip attack includes the cluster of transaction entries with correlated geographical locations and times. Feedzai also does not disclose upon determining the obtained transaction entry is not potentially fraudulent, determining whether the obtained transaction entry is expired. Upon determining the obtained transaction entry is not expired, keeping the obtained transaction entry in the computer memory. Upon determining the obtained transaction entry is expired, evicting the obtained transaction entry from the computer memory and reducing memory usage associated with the obtained transaction entry. Furthermore, Feedzai does not disclose outputting a transaction entry in the cluster while the transaction entry is occurring.
101: The independent claims 1, 19, and 20 are patent eligible under 2019 PEG October update because additional elements of computer memory management associated with a transaction entry integrate the recited abstract idea of payment transaction fraud analysis into a practical application. The additional elements include upon determining a transaction entry as not potentially fraudulent (based on an evaluation against a cluster of transaction entries deemed to be part of a fraud attack), the transaction entry is evaluated based on expiration criteria. If the transaction entry is deemed as expired, the transaction entry is evicted from a computer memory to reduce resource usage associated with analysis of the transaction entry. Otherwise, the transaction entry is kept in the computer memory for subsequent processing. The additional elements of memory management associated with the transaction entry result in reduced memory usage associated with an expired transaction or maintained computer memory allocation for an unexpired transaction. As such, the independent claims 1, 19, and 20 are patent eligible. Dependent claims 2 and 7-18 further define the concept of the invention and are similarly patent eligible per their dependency on the parent claims 1, 19, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692